Exhibit 10.19 Schedule 4.19 Employees and Consultants The following lists all of the current employees of the Company, as well as the date of their employment agreement with the Company, and all of the current consultants of the Company and lists all former employees and consultants of the Company. Name Type of Agreement Date of Agreement Former or Current Ayelet Hermelin Consultant Former Dror Mor Consultant Former Efrat Avni Employment Former Eran Drukman Employment December 20, 2008 Current Erez Michael Consultant Former Gal Peleg Employment January 1, 2010 Current Yishaiyahu (Sigi) Horowitz/Midot. Consultant Current Itzik Elkobi Employment Former Karen Zrihen Employment Former Leonid Kaspin Employment January 1, 2009 Current MLM Consultant Former Moti Gindi Consultant Former Nir Lahav Employment January 1, 2010 Current Ofer Tuval Kuperwajs Employment January 1, 2010 Current Phil Weinstock Employment January 1, 2011 Current (he has not yet started to work for the Company; May be deemed not to be an employee) Ronen David Employment Scientific Driven Systems Ltd. Consultant Current Shabtai Shoval Employment Former Sharon Kruk Employment January 1, 2010 Current Shlomi Kringel Consultant Former Yair Golan Consultant Former Yair Itzhaki Consultant Former
